966 F.2d 701
296 U.S.App.D.C. 181
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Charles 2X COX, Appellant,v.DISTRICT OF COLUMBIA.
No. 91-7071.
United States Court of Appeals, District of Columbia Circuit.
May 6, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto, and the brief for appellant, it is


2
ORDERED that the motion for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   In its order filed April 3, 1991, the district court correctly concluded that Cox had failed to establish that the taking of his legal papers had caused him to lose a civil action in the Middle District of Pennsylvania and to abandon an appeal in this circuit.   Moreover, because it is not clear that Cox's papers were taken with malicious intent or reckless disregard for Cox's rights, the court did not err in not awarding punitive damages.   See Hobson v. Wilson, 737 F.2d 1, 63 (D.C.Cir.1984), cert. denied, 470 U.S. 1084 (1985).   Finally, because a pro se litigant who is not an attorney may not recover attorney's fees under 42 U.S.C. § 1988, Cox was not entitled to such fees.   See Kay v. Ehrler, 111 S.Ct. 1435, 1436-37 (1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.